Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered March 4, 1991, (1) convicting defendant upon his plea of guilty of the crime of driving while intoxicated, and (2) which revoked defendant’s probation and imposed a sentence of imprisonment.
We reject defendant’s contention that his consecutive one-year prison sentences are harsh and excessive. The record reveals that defendant has a lengthy criminal record, including several arrests and convictions for various drinking and driving offenses. In addition, defendant pleaded guilty to driving while intoxicated, a class E felony, in satisfaction of a two-count indictment and with the knowledge that he could receive a prison sentence with a maximum term of four years (see, Vehicle and Traffic Law § 1193 [1] [c]; Penal Law § 70.00 [2] [e]; [3] [b]). Defendant has also proved, by twice violating the terms of his probation, that probation is not a viable alternative for him. Finally, we find no error with County Court’s imposition of a consecutive sentence (see, People v La Grave, 122 AD2d 294, 296). Under these circumstances, it cannot be said that there was any abuse of discretion in the imposition of sentence (see, People v Miller, 163 AD2d 627, lv denied 76 NY2d 942; People v Thornton, 130 AD2d 78, 82, lv denied 70 NY2d 755; People v Jennette, 128 AD2d 955, 956, lv denied 69 NY2d 951). Any other claims of error have been considered and rejected as lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed.